DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 1/18/2021, with respect to the rejection(s) of claim(s) 58, 62, 66-73 and 75-82 under 35 U.S.C. 102(a)(1) and Claim 65 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yeh, Ludolph, Shuttleworth’s and Vainio.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 79 and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al (US 2014/0375577).
Claim 79
Yeh discloses a system for capturing an event provided from an edge of a touch screen comprising: a device having a touch screen (fig. 3A; [0076], a touch device 10a is a touch screen 1; par. 0015, method and system employing a hover mode and a touch mode to acquire signals on the edge area and the non-edge area of a touchpad; par. 0029, a touch device allows  
at least one window, in form of a bar, located on and along an edge of said touch screen inside the touch screen (fig. 3A; par. 0008, identifying edge swipe gesture and opening window control bar), and 
a processor (figs. 1 and 13 show a mobile device and a computing device having a processor); 
wherein a first swiping gesture, beginning from outside of the touch screen towards inside of the touch screen (fig. 13; par. 0098, the computer controls to display a window control bar 31 on a right edge of a screen 30 of a display; identifying a swipe movement is an edge swipe gesture moving from left to right so as to open the window control bar 31 on a left edge of the screen 30), 
said first swiping gesture interacting with said window on the touch screen, produces an event which is directed by an operating system of the device to be handled by a process associated with said window (fig. 13; par. 0098, when an edge swipe gesture is identified, a controller 20 generates a hot key signal that is sent to the user interface, and then a function is performed; a swipe movement is an edge swipe gesture moving from left to right so as to open the window control bar 31) and 
wherein a second swiping gesture, provided on the touch screen, said second swiping gesture beginning from a location, other than on said window, on the touch screen is an event directed by the operating Application No. 15/016,304 system of the device to a general process which handles swiping gestures which are not assigned to a specific window, and wherein said window is located on the touch screen (fig. 1A; par. 0089, when a finger swipes through but does not touch the edge area 11, the sensing signals of the sensing lines X1, X2 (figs. 10-12A and 10-12B;, par. 0089, both sensing signals S1 and S2 on the sensing lines X1 and X2 are generated; the moving direction of the touch object is then determined; and the touch object is determined to move from the edge area 11 to the non-edge area 12; fig. 13; par. 0098, a hidden control bar is displayed in response to a swiping gesture, wherein the swiping gesture begins on the edge area of the screen, and ends on the non-edge area of the screen; par. 0028, outputting multiple sets of coordinates of the touch object on the edge area and on the non-edge area to an operating system for the operating system to identify a swipe gesture; that is, the computing device identifies a first swipe gesture on the edge of the screen for opening a control bar (window/menu 31), and then identifies a second swipe gesture on the non-edge area (the menu 31) and executes a respective command). 
Claim 87
Yeh discloses wherein said window is invisible (fig. 13, a control bar 31 is displayed in response to a user’s gesture; fig. 3A, before the user’s gesture the control bar 31 is not visible).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58, 65, 67-69, 90 and 92-95 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US 2014/0375577) and Ludolph et al (US 5,657,049).
Claim 58
Yeh discloses a system for capturing an event provided from an edge of a touch screen (par. 0015, method and system employing a hover mode and a touch mode to acquire signals on the edge area and the non-edge area of a touchpad) comprising: 
a device having a touchscreen (fig. 3A; [0076], a touch device 10a is a touch screen 1); 
a window, in form of a line, located in the touch screen on and along at an edge of the touch screen (fig. 3A; par. 0008, identifying edge swipe gesture and opening window control bar); and 
a processor (figs. 1 and 13 show a mobile device and a computing device having a processor); 
wherein a swiping gesture provided from outside of the touch screen towards inside of the touch screen (fig. 13; par. 0098, the computer controls to display a window control bar 31 on a right edge of a screen 30 of a display; identifying a swipe movement is an edge swipe gesture moving from left to right so as to open the window control bar 31 on a left edge of the screen 30), 
said swiping gesture interacting with said window, on the touch screen, is handled by said processor to activate a process associated with said window (par. 0098, when and edge swipe gesture is identified, a controller 20 generates a hot key signal that is sent to the user interface, and then a function is performed), 
and wherein said window is located on the touch screen before said swiping gesture begins (figs. 3A, 4A, 4B and 13, an interface is illustrated in fig. 13 and an edge menu is then displayed in response to a user’s swipe gesture).
	Yeh does not specifically teach the window (control bar) is in the form of a line.  However, Ludolph teaches a handle representing a sliding pane that he describes as a “thin handle” bar (col. 9, lines 20-26).  Ludolph  does not specify the size of the thin handle, but it would be obvious to choose any desired width, 
Claim 65
Yeh/Ludolph does not specifically disclose wherein said window has a width of one of, less than 20 pixels, less than10 pixels and less than 5 pixels.  Yeh teaches a hidden menu function is initialized in response to detecting a user’s gesture pertaining to edge swipe gesture, the computer automatically displays the hidden menu bar on the screen (par. 0004).  Ludolph teaches a handle representing a sliding pane that is described as a “thin handle” bar (col. 9, lines 20-26); when the desk drawer is closed it appears as a thin handle (bar) along the bottom of the screen and only the handle is visible, and the width of the handle is small with respect to the screen height, and it is merely large enough to view and access; the desk drawer opens in response to user interaction with the handle; and the desk drawer is animated upwards at a predetermined and user adjustable height (col. 9, lines 21-38).  Ludolph does not specify the width of the thin handle, but it explains that it is user adjustable.  Therefore, it would be obvious to choose any desired width, and it would be further obvious to enable a user to configure the handle and choose a desired width, in order to, for example, make it visible to a user having difficulty seeing small objects on the screen, and also as Yeh says, sometimes the finger’s movement fails to be identified as an edge swipe gesture and the hidden menu bar is unable to be displayed on the screen of a window environment.
Claims 67
Yeh/Ludolph discloses wherein a swiping gesture provided on the touch screen wherein said swiping gesture begins on a location of the touch screen other than on said window, is an event directed by an operating system of the device to be handled by a general process which handles swiping gestures not .  Yeh teaches a hover mode to acquire sensing signals on the edge area and a touch mode to acquire sensing signals of a touch pad; the hover mode is used to sense a touch object (finger) swiping through the edge area (par. 0015); a controller generates a signal for launching a window control bar after a touch object hovers on the edge area of the touch device and then touches the non-edge area of the touch device (par. 0035).
Claims 68
Yeh/Ludolph discloses wherein said window and the interface of at least one of the applications running within said device are simultaneously displayed on the touch screen.  Yeh teaches a sliding menu being displayed over the screen where the background is visible (figs. 13).  Ludolph teaches a sliding desk drawer that is displayed over the screen where icons displayed on the screen are visible (figs. 4A-4B). 
Claims 69
Yeh/Ludolph discloses wherein said window and said interface are regardless of each other. Ludolph teaches a screen having representations of documents and an open desk drawer, both are regardless of each other (figs. 4A-4B).
Claim 90
Yeh discloses wherein said window is invisible (fig. 13, a control bar 31 is displayed in response to a user’s gesture; fig. 3A, before the user’s gesture the control bar 31 is not visible).
Claim 92
Yeh/Ludolph discloses the window is located substantially along an entire edge of the touch screen (Yeh: figs. 13; Ludolph: figs. 4A-4B).

Claims 93-95
Yeh teaches a hidden menu function is initialized in response to detecting a user’s gesture pertaining to edge swipe gesture, the computer automatically displays the hidden menu bar on the screen (par. 0004).  Ludolph teaches a handle representing a sliding pane that is described as a “thin handle” bar (col. 9, lines 20-26); when the desk drawer is closed it appears as a thin handle (bar) along the bottom of the screen and only the handle is visible, and the width of the handle is small with respect to the screen height, and it is merely large enough to view and access; the desk drawer opens in response to user interaction with the handle; and the desk drawer is animated upwards at a predetermined and user adjustable height (col. 9, lines 21-38).  
Yeh/Ludolph does not specifically disclose wherein said window has a width of less than 20 pixels (claim 93); wherein said window has a width of less than 10 pixels (claim 94); wherein said window has a width of less than 5 pixels (claim 95).  Ludolph does not specify the width of the thin handle, but it explains that it is user adjustable.  Therefore, it would be obvious to choose any desired width, and it would be further obvious to enable a user to configure the handle and choose a desired width, in order to, for example, make it visible to a user having difficulty seeing small objects on the screen, and also as Yeh says, sometimes the finger’s movement fails to be identified as an edge swipe gesture and the hidden menu bar is unable to be displayed on the screen of a window environment.

Claims 66 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US 2014/0375577), Ludolph et al (US 5,657,049) and Shuttleworth et al (US 2014/0189523).
Claim 66
Yeh teaches a window control bar 31 which is displayed on the right edge menu of the screen in 
(fig. 13). Ludolph teaches a Desk Drawer that opens in response to user interaction (col. 9, lines 1-7); the desk drawer has a handle representing a sliding pane that is described as a “thin handle” bar (col. 9, lines 20-26).  Yeh/Ludolph does not specifically disclose wherein said process is adapted to display at least a portion of an interface on the touch screen. However, Shuttleworth discloses a user interface for a mobile device that displays a Launcher bar (sliding window); in fig. 29 (par. 0481), a user first selects an application “Notepad” from a Launcher bar (A), the screen is displayed in (B), and then if the user wants to return to a previous application (“Events”) he can swipe a finger across the screen from the right side/edge, then the application “Events” is displayed, in just a portion of the screen (C), more is displayed in (D), and then a large portion of the screen is displayed in (E).  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Yeh’s system for identifying an edge swipe for activating a window to include Shuttleworth’s teaching of displaying portions of the sliding window based on the user’s gesture because it allows the user to display a desired width of the sliding window.
Claim 91
Yeh discloses a touch device 10 (fig. 1) but it does not teach the device is a mobile phone. However, Shuttleworth discloses a user interface for a computing device, in particular a touch-based device such as a smartphone (figs. 1 and 4; par. 0009).  Thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a touch device such as a mobile phone because they provide mobile access control so that users are better disposed to access, view, and manage any events on the go, from waking up to the sound of an alarm clock, to setting up meetings with clients, to participating in online conferences, as well as controlling home appliances, a small device is just convenient and they have become an integral part of our daily existence.

Claims 82, 84, 85 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US 2014/0375577) and Shuttleworth et al (US 2014/0189523).
Claim 82
Yeh teaches a window control bar 31 which is displayed on the right edge menu of the screen in response to a user’s edge swipe gesture (fig. 13).  Yeh does not specifically disclose wherein said process is related to displaying at least a portion of an interface on the touch screen. However, Shuttleworth discloses a user interface for a mobile device that displays a Launcher bar (sliding window); in fig. 29 (par. 0481), a user first selects an application “Notepad” from a Launcher bar (A), the screen is displayed in (B), and then if the user wants to return to a previous application (“Events”) he can swipe a finger across the screen from the right side/edge, then the application “Events” is displayed, in just a portion of the screen (C), more is displayed in (D), and then a large portion of the screen is displayed in (E).  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Yeh’s system for identifying an edge swipe for activating a window to include Shuttleworth’s teaching of displaying portions of the sliding window based on the user’s gesture because it allows the user to display a desired width of the sliding window.
Claim 84
Yeh does not disclose wherein said window and an interface of anApplication No. 15/016,304 application running within said device, wherein said interface occupies substantially the entire surface of the touch screen, are simultaneously displayed on the touch screen, and wherein said interface is displayed on the touch screen regardless of an interaction with said window.  However, Shuttleworth discloses an interface having an image displayed in the background and a sliding window displayed in the foreground, both simultaneously displayed on the touch screen, one regardless of the other (fig. 26).  Thus, it would have been obvious to a 
Claim 85
See claim 84.  Yeh/Shuttleworth does not disclose wherein said window and said interface are regardless of each other (Shuttleworth: fig. 26, an interface is illustrated having an image displayed in the background and a sliding window displayed in the foreground, both simultaneously displayed on the touch screen, one regardless of the other).
Claim 88
Yeh discloses a touch device 10 (fig. 1) but it does not teach the device is a mobile phone. However, Shuttleworth discloses a user interface for a computing device, in particular a touch-based device such as a smartphone (figs. 1 and 4; par. 0009).  Thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a touch device such as a mobile phone because they provide mobile access control so that users are better disposed to access, view, and manage any events on the go, from waking up to the sound of an alarm clock, to setting up meetings with clients, to participating in online conferences, as well as controlling home appliances, a small device is just convenient and they have become an integral part of our daily existence.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US 2014/0375577), Shuttleworth et al (US 2014/0189523) and Vainio et al (US 2011/0161852).
Claim 86, Yeh teaches a visible control bar 31 (sliding menu) being displayed on the user interface (fig. 13); and Shuttleworth teaches a visible sliding menu that is displayed over an image (fig. 32).  Yeh/Shuttleworth does not specifically disclose wherein said window is barely visible.  However, Vainio discloses a method for causing display of selectable objects in motion travelling across the graphical user interface (GUI) and allowing selection and manipulation of the selectable objects (par. 0004).  Vainio teaches a menu that is displayed on the edge of the screen as a transparent bar that is barely visible; a user may activate the menu on the left side of the GUI by making a left-to-right stroke motion across a touch screen, and after that, the objects associated with a source begin flowing across the GUI from left to right (figs, 6A and 6B; par. 0034).  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Yeh’s system for identifying an edge swipe for activating a window to include Vainio’s teaching of displaying a sliding transparent menu that overlays content displayed on the screen because it allows a user to interact with the menu and see what is displayed under the transparent menu.

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (US 2014/0375577), Ludolph et al (US 5,657,049) and Vainio et al (US 2011/0161852).
As per Claim 89, Yeh teaches a visible control bar 31 (sliding menu) being displayed on the user interface (fig. 13); and Ludolph teaches a visible sliding menu that is displayed over an interface (fig. 4B).  Yeh/Ludolph does not specifically disclose wherein said window is barely visible.  However, Vainio discloses a method for causing display of selectable objects in motion travelling across the graphical user interface (GUI) and allowing selection and manipulation of the selectable objects (par. 0004).  Vainio teaches a menu that is displayed on the edge of the screen as a transparent bar that is barely visible; a user may activate the menu on the left side of the GUI by making a left-to-right stroke motion .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-
4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIOMARA L BAUTISTA/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        










April 16, 2021